                                                      Notice Recipients
District/Off: 0971−4                      User: lblue                              Date Created: 10/20/2020
Case: 20−04046                            Form ID: NMDAP                           Total: 3


Recipients submitted to the BNC (Bankruptcy Noticing Center):
dft         Dale Harms         400 Del Antico Ave., #1211        Oakley, CA 94561
dft         Laurie Ann Harms          400 Del Antico Ave., #1211        Oakley, CA 94561
ust         Office of the U.S. Trustee/Oak       Office of the United States Trustee      Phillip J. Burton Federal
            Building        450 Golden Gate Ave. 5th Fl., #05−0153         San Francisco, CA 94102
                                                                                                                       TOTAL: 3




       Case: 20-04046             Doc# 3-1        Filed: 10/20/20          Entered: 10/20/20 09:23:37                 Page 1 of
                                                               1
